Citation Nr: 1423805	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  12-17 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether the Veteran's son, RR, is entitled to recognition as a helpless child on the basis of permanent incapacity for self-support.

2.  Entitlement to an initial rating in excess of 30 percent for asthma with asbestosis.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION


The Veteran had active military service from August 1958 to July 1960, and from March 1961 June 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010, September 2010, and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In October 2013, the Veteran testified before the undersigned via video conference from the RO.  As noted during the hearing, the Veteran has been granted service connection for both asthma and asbestosis, but these disabilities are rated together as the rating criteria for both is based on pulmonary functioning.  See 38 C.F.R. § 4.96 (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of an initial rating in excess of 30 percent for asthma with asbestosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

Probative evidence establishes that the Veteran's son, RR, became permanently incapable of self-support prior to attaining the age of 18, and has remained disabled,



CONCLUSION OF LAW

The Veteran's son, RR, was permanently incapable of self-support prior to attaining the age of 18 years, and is recognized for VA benefits purposes as the helpless child of the Veteran.  38 U.S.C.A. § 101 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.57, 3.356 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Helpless Child

For helpless child status, it must be shown that the child of the Veteran became permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  Rating determinations will be made solely on the basis of whether the child is permanently incapable of self- support through her or her own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Rating criteria applicable to disabled veterans are not controlling.  Principal factors for consideration are:

(1) The fact that a claimant is earning his or her own support is prima facie evidence that she or she is not incapable of self-support.  Incapacity for self- support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support.

(2) A child shown by proper evidence to have been permanently incapable of self- support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that she or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established.

(3) It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases [it] should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.

See 38 C.F.R. § 3.356.

The Veteran has asserted that his son, RR, who was born in September 1963, has been disabled since he was a young teenager.  He testified that his son was first hospitalized at the age of 13 or 14 years and has been in and out of hospitals since that time.  Unfortunately, the Veteran stated that he has been unable to obtain the medical or school records, noting that hospitals have closed, the son's treating physician died, and the school no longer had records.  However, he submitted statements from RR's aunt and sister who confirmed that RR was repeatedly hospitalized from age 14 or 15, after becoming sick at age 12 or 13.  They indicated that he is unable to live on his own.  Information from the Social Security Administration shows that RR receives child benefits (the Veteran is the payee) since December 2002.  In addition medical evidence dated from 2007 to 2010 show that RR is a current patient of an adult mental health facility, has been diagnosed with paranoid schizophrenia, is unable to live on his own or care for himself, and is reliant on the Veteran and his wife for his home and care.  

Under the applicable criteria, the term "child" includes an unmarried person who, before reaching the age of 18 years, became permanently incapable of self-support through her own efforts by reason of physical or mental defect.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57, 3.356.  Pertinent regulations state that the child must be shown to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18.  Dobson v. Brown, 4 Vet. App. 443 (1996).  The issue is one of fact premised on competent evidence in the individual case.  38 C.F.R. § 3.356(a),(b); Bledsoe v. Derwinski, 1 Vet. App. 32, 33 (1990).  

In this case, RR is unmarried and before reaching the age of 18 years, became permanently incapable of self-support through his own efforts by reason of mental defect.  The Board finds the Veteran's testimony and the statements of family members to be competent and credible evidence.  The Veteran credibly explained why supporting documentation was unavailable, in detail, at his hearing.  He has also filled in the gaps with competent and credible lay evidence.  The lay evidence is competent to report that RR has been hospitalized for his psychiatric disorder since he was a young teen and is also competent to report that RR has never been capable of self-support.  The Veteran provided details regarding RR's diagnosis and treatment.  The Board finds this testimony to be credible.  Thus, this evidence is persuasive and probative.  Certainly, the current medical evidence also establishes that continued disability level.  Accordingly, the Veteran's son, RR, is  recognized as the helpless child of the Veteran.


ORDER

The Veteran's son, RR, is entitled to recognition as a helpless child on the basis of permanent incapacity for self-support for VA benefits purposes and the appeal is granted.


REMAND

The Veteran testified that his pulmonary disabilities have worsened since he was last examined by VA several years ago, in August 2010.  Therefore, he should be reexamined.  In addition, the record does not contain pertinent recent treatment records.  The Veteran indicated that he was receiving private medical care every six months in Detroit, Michigan.  He also referred to a Cancer Center, but the complete name and address should be obtained.  The Veteran further stated that his primary care physician performed an examination in 2013 and he thought he was examined by VA in 2012 as well.  The missing records should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and determine the names and addresses of all places he has been treated, including both VA and private facilities, to include those facilities identified at his personal hearing in October 2013.  After securing the appropriate medical releases, obtain and associate with the record copies of all clinical records, which are not already in the record.  Additionally, in light of the forthcoming changes to the 38 U.S.C.A. § 5103A(2)(B), the RO/AMC must make two attempts for the relevant private treatment records or make a formal findings that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the record.  

2.  Schedule the Veteran for a VA pulmonary examination to determine the nature and extent of his service-connected asthma/asbestosis.  The examiner should review the record prior to examination.  Pulmonary function tests should be performed in accordance with the criteria for Diagnostic Code 6602 (asthma) and Diagnostic Code 6833 (asbestosis).  

3.  The RO/AMC should then readjudicate the claim on appeal in light of all of the evidence of record with consideration of both Diagnostic Code 6602 (asthma) and 6833 (asbestosis).  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


